DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-43, drawn to a heat exchanger for a liquid cooling system, classified in H05K7/20254.
II. Claims 44-58, drawn to an electronic device with a retainer, classified in H05K7/2049.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a plurality of corrugated fins conductively coupled with the wall.  The subcombination has separate utility such as a heat exchanger for a vehicle.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Lloyd L. Pollard II (Reg. No. 64,793) on 19 April 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-43.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 44-58 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 270a, 270b, 270c (Fig. 5), 400 (Fig. 8), 510b, 510c, 610b (Fig. 11).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19, 21, 25-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. (US 2005/0121173 A1)

Re. claim 1: Inagaki discloses a heat exchanger (2) for a liquid cooling system, the heat exchanger comprising: (see fig. 9; para. 0111-0116)
an enclosure (2a) defining an internal chamber (21) and having a wall (232) defining an external major surface of the enclosure, wherein the enclosure extends from a first open end (end near inlet 41) to an opposed second open end (end near outlet 42) and an inlet passage extends from the first open end to the internal chamber and an outlet passage extends from the internal chamber to the second open end; and (see fig. 5, 6, 9; para. 0149-0155)
a plurality of corrugated fins (208) conductively coupled with the wall defining the external major surface and positioned in the internal chamber. (see fig. 9; para. 0170-0175) 

Re. claim 2: Inagaki discloses wherein the enclosure comprises a first shell member (222) and a second shell member (221) sealably affixed to each other. (see fig. 9; para. 0116)

Re. claim 3: Inagaki discloses wherein the first shell member (221) defines the wall defining the external major surface and a corresponding outer periphery, the first shell member comprising a peripheral flange (edge flange) oriented transversely relative to the external major surface and positioned adjacent the outer periphery of the external major surface. (see fig. 9)

Re. claim 4: Inagaki discloses the peripheral flange (edge flange) being sealably affixed with the second shell member (221). (see fig. 9)

Re. claim 5: Inagaki discloses wherein the second shell member (221) defines a corresponding outer periphery and a peripheral flange (diagonal flange portion) extending around the outer periphery of the second shell member, the peripheral flange extending around the outer periphery of the second shell member being sealably affixed with the peripheral flange of the first shell member. (see fig. 9)

Re. claim 6: Inagaki discloses wherein the wall (232) defining the external major surface is a first wall, the first shell member comprising the first wall, wherein the second shell member comprises a second wall (231), the plurality of corrugated fins being positioned between the first wall and the second wall. (see fig. 5, 9; para. 0116, 01149, 0175)

Re. claim 7: Inagaki discloses the plurality of corrugated fins (208) being further conductively coupled (in direct contact) with the second wall (231). (see fig. 9)

Re. claim 8: Inagaki discloses wherein the external major surface (232) is a first external major surface, wherein the second wall (231) defines a corresponding second external major surface. (see fig. 9; para. 0149-0155)

Re. claim 9: Inagaki discloses wherein each of the first shell member (222) and the second shell member (221) defines a corresponding peripheral flange, wherein a brazed joint (via brazing material 205) sealably affixes the respective peripheral flanges together. (see fig. 8-9; para. 0149-0159)

Re. claim 10: Inagaki discloses wherein the plurality of corrugated fins (208) urge (pressure contact) against the wall, conductively coupling the fins with the wall. (see para. 0055)

Re. claim 11: Inagaki discloses wherein the plurality of corrugated fins (208) are conductively affixed (in direct contact) to the wall (232). (see fig. 9)

Re. claim 12: Inagaki discloses wherein the plurality of corrugated fins (208) are brazed to the wall, conductively affixing the fins to the wall. (see para. 0049-0059)

Re. claim 13: Inagaki discloses wherein the plurality of corrugated fins (208) are arranged in a plurality of rows of corrugated fins, each row of corrugated fins defined by an undulating and continuous sheet of material. (see fig. 9; para. 0170-0175)

Re. claim 14: Inagaki discloses each row of corrugated fins (203) defining a corresponding longitudinal axis (horizontal axis) along which each respective row of corrugated fins extends, wherein each corrugated fin defines a corresponding corrugation axis (vertical axis), wherein each corrugation axis of each corrugated fin in each respective row is oriented transversely (perpendicularly) to the longitudinal axis of the respective row. (see fig. 9, 11; para. 0189-0200)

Re. claim 15: Inagaki discloses, in at least one row of corrugated fins (top row and bottom row 203), each corrugation axis of a first plurality of fins (top row 203) extends in a first transverse direction (upward) relative to the corresponding longitudinal axis (horizontal axis) and each corrugation axis of a second plurality of fins (bottom row 203) extends in a second transverse direction (downward) relative to the corresponding longitudinal axis. (see fig. 9; para. 0148-0162) 

Re. claim 16: Inagaki discloses wherein the first transverse direction (upward) and the second transverse direction (downward) are opposite each other. (see fig. 9)

Re. claim 17: Inagaki discloses wherein the wherein the longitudinal axis (horizontal axis) of the at least one row of corrugated fins extends parallel to the longitudinal axis of at least one other row of corrugated fins. (see fig. 9)


Re. claim 18: Inagaki discloses wherein the first transverse direction (upward) and the second transverse direction (downward) are opposite each other relative to a plane (plane of 202) defined by the parallel longitudinal axes. (see fig. 8, 9)

Re. claim 19: Inagaki discloses wherein the first plurality of fins (top 203) and the second plurality of fins (bottom 203) are juxtaposed with each other (the top set goes up at the same location as the bottom set goes down). (see fig. 9)

Re. claim 21: Inagaki discloses wherein each corrugation axis corresponding to a first row of corrugated fins (front top 203) is longitudinally offset relative to each corrugation axis corresponding to a second row (back top 203) of corrugated fins. (the corrugation axes of the fins with diagonal hashing are offset relative to the fins without hashing) (see fig. 9)

Re. claim 25: Inagaki discloses wherein each corrugated fin (203) in a plurality of fins in at least one of the rows of fins defines a fin segment (top most and bottom most fin segments) oriented substantially parallel to the corresponding longitudinal axis. (see fig. 9, 11)

Re. claim 26: Inagaki discloses wherein each fin segment (203) urges against the wall (231) defining the external major surface of the enclosure. (see fig. 5, 9; para. 0116, 01149, 0175)
Re. claim 27: Inagaki discloses wherein each fin segment (203) is conductively affixed (in direct contact with) to the wall defining the external major surface of the enclosure. (see fig. 8-9; para. 0149-0159)

Re. claim 28: Inagaki discloses wherein the enclosure further defines an outer peripheral surface (221) extending from the first open end to the opposed second open end, (see fig. 1; para. 0116-0121)
wherein a region of the peripheral surface is sufficiently flat as to be configured as an intended heat-transfer surface. (see para. 0131-0133)

Re. claim 29: Inagaki discloses a heat exchanger for a liquid cooling system, the heat exchanger (2) comprising:
an inlet manifold (41) and an outlet manifold (42); and 
a cold plate comprising an enclosure (2a) defining a first external major surface (wall of 232), an opposed second external major surface (wall of 231), and a corresponding internal chamber (21) positioned between the first external major surface and the second external major surface, (see fig. 5, 6, 9; para. 0149-0155)
wherein the internal chamber is fluidicly coupled with the inlet manifold and the outlet manifold, the cold plate further comprising an array of corrugated fins (203) defined by a continuous sheet of material, wherein the array of corrugated fins is positioned within the internal chamber and conductively coupled (in direct contact) with the enclosure. (see fig. 9; para. 0170-0175) 


Re. claim 30: Inagaki discloses wherein the enclosure comprises a first shell member (231) defining a corresponding periphery and the first external major surface and a second shell member (232) defining a corresponding periphery and the second external major surface, wherein the periphery of the first shell member and the periphery of the second shell member are sealably joined together (brazed). (see fig. 8-11; para. 0042-0047)

Re. claim 31: Inagaki discloses wherein the cold plate extends from a first open end (end near 41) fluidicly coupled with the inlet manifold to an opposed second open (end near 42) end fluidicly coupled with the outlet manifold. (see fig. 5-7; para. 0121-126)

Re. claim 32: Inagaki discloses wherein the enclosure defines a fluid inlet passage extending from the first open end to the internal chamber and a fluid outlet passage extending from the internal chamber to the second open end. (see fig. 5-7; para. 0121-126)

Re. claim 33: Inagaki discloses wherein the array of corrugated fins (203) is positioned between the first open end of the cold plate and the second open end of the cold plate. (see fig. 7; para. 0159-0164)

Re. claim 34: Inagaki discloses wherein the cold plate is a first cold plate (first 2), the heat exchanger further comprising a second cold plate (second 2) defining a corresponding internal chamber fluidicly coupled with the inlet manifold and the outlet manifold. (see fig. 1, 5; para. 0154-0157)

Re. claim 35: Inagaki discloses wherein the first cold plate is fluidicly coupled with the inlet manifold (41) and the outlet manifold (42) in parallel with the second cold plate. (see fig. 1, 5; para. 0121-0125)

Re. claim 36: Inagaki discloses a cooling system (1) for an electronic device, the cooling system comprising:
a distribution manifold (41) and a collection manifold (42); (see fig. 1, 5; para. 0121-0125)
a plurality of cold plates (2), each cold plate comprising an enclosure defining a first external major surface (top 201), an opposed second external major surface (bottom 201), and a corresponding internal chamber (2a) positioned between the first external major surface and the second external major surface, wherein each respective internal chamber is fluidicly coupled with the distribution manifold and the collection manifold; (see fig. 5, 6; para. 0149-0153)
a heat exchanger configured to transfer heat from a liquid coolant passing through the heat exchanger to another medium; and (see para. 0233)
a pump configured to urge the liquid coolant through and among the distribution manifold, the plurality of cold plates, the collection manifold and the heat exchanger. (see para. 0233)

Re. claim 37: Inagaki discloses wherein each enclosure comprises a first shell member (222) defining a corresponding periphery and the respective first external major surface, each enclosure further defining a second shell member (221) defining a corresponding periphery and the respective second external major surface, wherein the periphery of each respective first shell member is sealably joined with the periphery of the corresponding second shell member. (see fig. 9; para. 0116)

Re. claim 38: Inagaki discloses wherein each cold plate extends from a first open end fluidicly (end near 41) coupled with the distribution manifold to an opposed second open end (end near 42) fluidicly coupled with the collection manifold. (see fig. 7-9; para. 0233-0236)

Re. claim 39: Inagaki discloses wherein each respective enclosure defines a fluid inlet passage extending from the corresponding first open end to the corresponding internal chamber and a fluid outlet passage extending from the corresponding internal chamber to the corresponding second open end. (see fig. 5-7; para. 0121-126)

Re. claim 40: Inagaki discloses wherein at least one of the cold plates further comprises an array of corrugated fins (208) defined by a continuous sheet of material, the array of corrugated fins being positioned within the internal chamber and conductively coupled with the enclosure corresponding to the respective at least one of the cold plates. (see fig. 9; para. 0170-0175) 


Re. claim 41: Inagaki discloses wherein each array of corrugated fins is positioned between the first open end of the corresponding cold plate and the second open end of the corresponding cold plate. (see fig. 5, 6; para. 0149-0153)

Re. claim 42: Inagaki discloses wherein each cold plate is fluidicly coupled with the distribution manifold and the collection manifold in parallel with at least one other cold plate. (See fig. 24-27; para. 0235-0241)

Re. claim 43: Inagaki discloses wherein each major surface defines a corresponding periphery and at least one of the cold plates defines a flat peripheral surface extending from the periphery of one major surface to the periphery of the opposed major surface (see fig. 23)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki as applied to claims 1-19 above, and further in view of Wu et al. (US 2005/0109493 A1).

Re. claim 20: Ingaki fails to disclose:
wherein a corresponding segment of the continuous sheet of material extends from each corrugated fin in the first plurality of fins to an adjacent corrugated fin in the second plurality of fins
However, Wu discloses:
A plurality of rows of corrugated fins (100) with a longitudinal axis (direction of arrows) and a corrugation axis,
wherein a corresponding segment of the continuous sheet of material extends from each corrugated fin in the first plurality of fins to an adjacent corrugated fin in the second plurality of fins (see fig. 5; para. 0031-0032)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the corrugated fins of Inagaki in the manner taught by Wu. One of ordinary skill would have been motivated to do this in order to act as turbulizers to enhance heat exchange. (Wu para. 0030)

Re. claims 22-24: Inagaki fails to disclose:
wherein each corrugation axis corresponding to the first row extends in a first transverse direction and wherein each corrugation axis corresponding to the second row extends in a second transverse direction; and
wherein the first transverse direction and the second transverse direction are opposite each other.
wherein a segment of the continuous sheet of material extends from each row of corrugated fins to an adjacent row of corrugated fins.
However, Wu discloses
A plurality of rows of corrugated fins (100) with a longitudinal axis (direction of arrows) and a corrugation axis,
wherein each corrugation axis corresponding to the first row (row with 110) extends in a first transverse direction and wherein each corrugation axis corresponding to the second row (row with 108) extends in a second transverse direction; and (see fig. 5; para. 0031-0032)
wherein the first transverse direction and the second transverse direction are opposite each other. (see fig. 5)
wherein a segment of the continuous sheet of material extends from each row of corrugated fins to an adjacent row of corrugated fins.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the corrugated fins of Inagaki in the manner taught by Wu. One of ordinary skill would have been motivated to do this in order to act as turbulizers to enhance heat exchange. (Wu para. 0030)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flesch et al. (US 2006/0291165 A1) discloses a cold plate with internal fins for cooling an electronic device. Ohata et al. (US 2005/0247444 A1) discloses a tube for heat exchanger with a plurality of corrugated fins made of a single sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 26, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835